USCA4 Appeal: 22-1254      Doc: 9        Filed: 09/12/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1254


        THERESA M. YOUNG,

                            Plaintiff - Appellant,

                     v.

        LLOYD AUSTIN, DOD Secretary,

                            Defendant - Appellee,

                     and

        MERIT SYSTEMS PROTECTION BOARD,

                            Defendant.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:21-cv-00880-RDB)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Theresa M. Young, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1254      Doc: 9         Filed: 09/12/2022     Pg: 2 of 2



        PER CURIAM:

               Theresa M. Young appeals the district court’s orders dismissing Young’s

        employment discrimination claims and denying Young’s Fed. R. Civ. P. 59(e) motion. On

        appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

        34(b). Because Young’s informal brief fails to meaningfully challenge the district court’s

        rationale for dismissing her claims, Young has forfeited appellate review of the court’s

        disposition. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

        brief is an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). To the extent Young challenges the district court’s refusal to

        appoint her counsel, we discern no abuse of discretion in this ruling. And although Young

        generally complained in her Rule 59(e) motion that she was not properly served with court

        filings in the district court proceedings, the court correctly observed that Young failed to

        specify what documents she did not timely receive, and the record confirms that Young

        was informed of Defendant’s motion to dismiss.

               We therefore affirm the appealed-from orders. Young v. Austin, No. 1:21-cv-00880-

        RDB (D. Md. filed Oct. 14, 2021 & entered Oct. 15, 2021; March 8, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2